DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 15 February 2022.
Claims 1 – 9 are pending.  

Drawings
The drawings were received on 15 February 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


    PNG
    media_image1.png
    692
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    434
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    468
    352
    media_image3.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (straight section)][AltContent: textbox (D)][AltContent: textbox (Walker et al. (US 8,800,144 B2) – Annotated figs. 1,2, and 7)]Claim 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 8,800,144 B2), hereinafter Walker, in view of Block (US 4,182,012).

Regarding claim 1, Walker discloses a piston (20, fig. 1) for a hammer drill (The examiner interprets the limitation, “for a hammer drill” as a recitation of intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the examiner deems the piston of Walker capable of being used in a hammer drill), comprising:
a circular disk (22, fig. 1) having a flat front surface (56, fig. 1) and a circumferential groove (A, annotated fig. 1) extending around an outer edge of the circular disk (22) (best shown in figs. 1, 2); 
two peripheral walls (104, fig. 1) extending rearwardly from the outer edge of the circular disk (22) perpendicularly to a plane of the circular disk opposite one another (best shown in figs. 2, 3) and having circular outer profiles along the circumferential direction (best shown in fig. 1); 
two straight sections (102, fig. 1) extending rearwardly from a rear surface (B, annotated fig. 7) of the circular disk (22) opposite one another and connecting circumferential ends (C, annotated fig. 7) of the two peripheral walls (104), wherein the two straight sections (102) include flat outer profiles (best shown in figs. 3, 7); and 
two apertures (108, fig. 1) formed radially through the two straight sections (102).

Walker does not explicitly disclose the piston comprises sintered steel.
Walker further discloses the piston is made of a sintered metal (col. 5, 36 – 45).
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
(col. 1, ll. 44 – 49).
 
Regarding claim 2, Walker, as modified by Block, discloses the invention as recited in claim 1.
Walker does not explicitly disclose the piston is impregnated with a lubricant.
However, Block teaches the piston (1, fig. 1) is impregnated with a lubricant (col. ll. 44 – 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Walker, with the piston comprises sintered steel, as taught by Block, with the motivation to provide a piston made of sintered steel with a porosity to contain additives and lubricating oil so that the piston is self-lubricating (col. 1, ll. 44 – 49).

Regarding claim 3, Walker, as modified by Block, discloses the invention as recited in claim 2.
Walker, as modified by Block, discloses the lubricant is oil (Block – col. 1, ll. 44 – 49).

Regarding claim 4, Walker, as modified by Block, discloses the invention as recited in claim 1.
Walker further discloses two frames (D, annotated fig. 7) formed on the two straight sections (102, fig. 7), wherein the two apertures (108, fig. 7) are formed through the two frames (D) (Annotated fig. 7 shows that along and within straight section 102, there is a thicker region that reinforces aperture 108 wherein the examiner deems the thicker region that reinforces aperture 108 as the frame).

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Walker et al. (US 8,800,144 B2), hereinafter Walker, in further view of Block (US 4,182,012).

Regarding claim 5, Applicant’s Prior Art discloses a hammer drill comprising:
a housing (2, fig. 1); 
a tool holder (8, fig. 1) mounted on the housing (2) capable of holding a cutting tool (12, fig. 2); 
a motor (48, fig. 1) mounted within the housing (2); and 
a hammer mechanism (46, fig. 1) comprising: 
a cylinder (150, fig. 2); 
a piston (204, fig. 2) mounted in the cylinder (150) and reciprocatingly driven along a longitudinal axis (154, fig. 2) by the motor (48); 
(152, fig. 2) mounted in the cylinder (150) forward of the piston (204) and reciprocatingly driven along the longitudinal axis (154) by the piston (204) via an air spring (170, fig. 2); and 
a beat piece (156, fig. 2) supported in an axially slideable manner along the longitudinal axis (154) within a beat piece support structure (214, fig. 2), wherein, during a normal operation of the hammer mechanism, the beat piece is repetitively struck by the ram and transfers impacts to a cutting tool held by the tool holder ([0024]).

Walker does not explicitly disclose the piston comprises a circular disk having a flat front surface and a circumferential groove extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections.
However, Walker teaches the piston (20, fig. 1) comprises a circular disk (22, fig. 1) having a flat front surface (56, fig. 1) and a circumferential groove (A, annotated fig. 1) extending around an outer edge of the circular disk (22) (best shown in figs. 1, 2); two peripheral walls (104, fig. 1) extending rearwardly from the outer edge of the circular disk (22) perpendicularly to a plane of the circular disk opposite one another (best shown in figs. 2, 3) and having circular outer profiles along the circumferential direction (best shown in fig. 1); two straight sections (102, fig. 1) extending rearwardly from a rear (B, annotated fig. 7) of the circular disk (22) opposite one another and connecting circumferential ends (C, annotated fig. 7) of the two peripheral walls (104), wherein the two straight sections (102) include flat outer profiles (best shown in figs. 3, 7); and two apertures (108, fig. 1) formed radially through the two straight sections (102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Applicant’s Prior Art, with the piston comprises a circular disk having a flat front surface and a circumferential groove extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections, as taught by Walker, with the motivation to have a piston that can be assembled with parts made of different materials with different material properties so that the piston is advantageously assembled to increase the efficiency of the piston (col. 1, ll. 20 – 31).

Walker further discloses the piston is made of a sintered metal (col. 5, 36 – 45).
Applicant’s Prior Art, as modified by Walker, does not explicitly disclose the piston comprises sintered steel.
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
(col. 1, ll. 44 – 49). 

Regarding claim 7, Applicant’s Prior Art, as modified by Walker, as further modified by Block, discloses the invention as recited in claim 5.
Applicant’s Prior Art further discloses the cylinder (150, fig. 1) is formed as a part of a spindle ([0012] describes the cylinder that piston 204 is within as spindle 150).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Walker et al. (US 8,800,144 B2), hereinafter Walker, in further view of Block (US 4,182,012), in further view of Schlipf et al. (EP 2272630 A2), hereinafter Schlipf.

Regarding claim 6, Applicant’s Prior Art, as modified by Walker, as further modified by Block, discloses the invention as recited in claim 5.
Applicant’s Prior Art, as modified by Walker, as further modified by Block, does not explicitly disclose the cylinder is made from steel.
(14, fig. 1) is made from steel ([0017] of the Schlipf translation describes the hammer tube or cylinder is formed from hardened/ground steel parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Walker, with the piston comprises sintered steel, as taught by Block, with the motivation to achieve low-wear operability ([0017] of the Schlipf translation).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Walker et al. (US 8,800,144 B2), hereinafter Walker, in further view of Block (US 4,182,012), in further view of Yun et al. (KR 20030090000 A), hereinafter Yun.

Regarding claim 8, Applicant’s Prior Art, as modified by Walker, as further modified by Block, discloses the invention as recited in claim 5.
Applicant’s Prior Art, as modified by Walker, as further modified by Block, does not explicitly disclose the cylinder is made from sintered steel.
However, Yun teaches the cylinder (141, 160, fig. 3) is made from sintered steel ([31] — [32] of the Yun translation) (Please note while Yun does not expressly disclose the sintered material as sintered steel, Yun teaches the sintered material is a material that can be impregnated with lubricant.  One having ordinary skill in the art would recognize from Block that sintered steel can similarly be used as a material that can be impregnated with lubricant and thus, to make use of the teachings of Yun, would use sintered steel as the sintered material as suggested in Block).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Walker, with the piston comprises sintered steel, as taught by Block, with the motivation to achieve an oil-less lubrication device in a piston/cylinder arrangement that does not require additional complicated structures to feed oil to the cylinder ([28] — [29] of the Yun translation) and to be used as a fail-safe in combination with the piston of Block to ensure the piston/cylinder arrangement is properly lubricated.

Regarding claim 9, Applicant’s Prior Art, as modified by Walker, as further modified by Block, as further modified by Yun, discloses the invention as recited in claim 8.
Applicant’s Prior Art, as modified by Walker, as further modified by Block, as further modified by Yun, does not explicitly discloses the cylinder is impregnated with a lubricant.
However, Yun teaches the cylinder (141, 160, fig. 3) is impregnated with a lubricant ([31] — [32] of the Yun translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylinder, as disclosed by Applicant's Admitted Prior Art, as modified by Block, with the cylinder is impregnated with a lubricant, as taught by Yun, with the motivation to achieve an oil-less ([28] — [29] of the Yun translation).

Response to Arguments
Applicant’s amendments, filed 15 February 2022, with respect to the claim objection of claim 4 have been fully considered and are persuasive.  The claim objection of claim 4 has been withdrawn. 
Applicant’s amendments, filed 15 February 2022, with respect to the rejection of claims 1 – 4 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 4 under 35 USC §112(b) has been withdrawn. 
Applicant’s amendments, filed 15 February 2022, with respect to the rejections of claims 1 – 3 under 35 USC §102 and with respect to the rejections of claims 4 – 9 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Walker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	19 February 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731